DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
This action is response to the RCE filed on 08/03/2022.
Claims 1-21 and 24-27 are currently pending in this application. Claims 1, 8 and 15 are amended. Claims 22 and 23 are cancelled. Claims 26 and 27 are new.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/15/2022 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is are being considered by the examiner except the non-patent literature documents not provided by the applicant.

Examiner’s Note
Applicant is suggested to include information from fig. 18 with related text of the specification in the claims in order to improve claim limitations regarding the allowability of the application.

Response to Arguments
Regarding the previous 112, first paragraph rejections, the applicant, in pages 6-8 of the remarks, has argued that “… a first network, a second network, a security system and a computing device all being located at the premises … many passages and figures describing … as a non-limiting non-exhaustive example, figures 5, 6, 7 A-K, 12-15 and paragraphs 139-157 and 326-429 … 358-359, and 405-406 (note: requiring 22 figures and 126 paragraphs to describe less than 6 lines of the claimed limitations) describe … this is clear because paragraph 359 describes the subnetwork which paragraphs 358 previously introduced …”.
Examiner respectfully disagrees with these arguments.
The disclosure of the application describes, “the touchscreen with a module (or the security module) generates a subnetwork which includes at least one component” – see paras. 0352, 0358, “the touchscreen controls an exchange of data between one component of the subnetwork and other component coupled to the touchscreen” – see par. 0359. Note: “a/one component” of the specification is different from (or cannot be described as) “the security system”, “the computing device” of the claims. However, these descriptions do not support the claimed/argued limitations, “… a first network located at a premises, between the interface device and a security system located at the premises … a module comprising computer readable instructions … the module, when coupled to the module connector (of the interface device), …, and control, via at least the second network communication of data between the security system and a computing device located at the premises …”. See the 112-rejection section below for detail.
The previous 112, first paragraph rejections to claims 6, 13, 20 and 21 have been withdrawn in response to the applicant’s amendments/remarks.

The previous 112, second paragraph rejections to claims 1-21, 24 and 25 have been withdrawn in response to the applicant’s amendments/remarks.

Regarding the 103 rejections, the applicant’s arguments, in pages 13-14, for “the input line components” of the teaching of Bennett and “the computer readable instructions” of the teaching of Bennett and Luebke are not persuasive because the current rejections use “the wireless transceiver” to reject the claimed module, and the description of the paragraphs 0059, 0060 and figures 3, 13B-14B (e.g., the instructions executed by the PIC processor and/or the RF processor) of Luebke to reject the claimed computer readable instructions. See the 103 rejections section below for detail.

The applicant’s arguments for claims 8 and 15 (and dependent claims 5, 14, 19 and 25) regarding limitations of argued limitations (e.g., the network line) of the claim 1 are not persuasive. The response for these arguments is similar to responded for the claim 1. See the 103 rejections section below for detail. 

Thus, the applicant’s arguments are not persuasive. Please see amended rejections below for amended claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 and 24-27 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirements (e.g., new matter issue).

Claim 1 (claims 8 and 15 include similar limitations) is amended to include the subject matter, “… a first network located at a premises, between the interface device and a security system located at the premises … a module comprising computer readable instructions … the module, when coupled to the module connector (of the interface device), …, and control, via at least the second network communication of data between the security system and a computing device located at the premises …”, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The disclosure of the application describes, “the touchscreen with a module (or the security module) generates a subnetwork which includes at least one component” – see paras. 0352, 0358, “the touchscreen controls an exchange of data between one component of the subnetwork and other component coupled to the touch screen” – see par. 0359. Note: “a/one component” of the specification is different from (or cannot be described as) “the security system”, “the computing device” of the claims. However, the information of the disclosure does not describe the amended limitations “… a first network located at a premises, between the interface device and a security system located at the premises … a module comprising computer readable instructions … the module, when coupled to the module connector (of the interface device), …, and control, via at least the second network communication of data between the security system and a computing device located at the premises …”.
Claims 2-7, 9-14, 16-21 and 24-27 depend from the claim 1, 8 or 15, and are analyzed and rejected accordingly.

Claim 25 recites “… the computer readable instruction (of the module) configure the processor of the interface device to establish the second network”, which were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The disclosure of the application describes, “the module including components corresponding to a function” – see par. 0387, “the housing receiving at the receptacle the module coupled to the processor and the application engine to operate according to the function of the module” – see par. 0388, “any system, method and/or other components are described using computer aided design tools and expressed as data/instructions” – see par. 431. However, the disclosure of the specification does not describe the claimed limitations, “… “… the computer readable instruction (of the module) configure the processor of the interface device to establish the second network”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-21 and 24-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bennett, III et al. (US 7,349,682 B1), in view of Luebke et al. (US 2006/0197660 A1).

As per claim 1, Bennett teaches an apparatus [see fig. 1] comprising: 
an interface device [e.g., the home gateway system 20, 60 or 70 of Bennett] comprising:
a housing comprising one or more processors [figs. 1, 3, processor 78; col. 4, lines 22-25 of Bennett teaches a housing (e.g., the computing system) comprising one or more processors];
a network interface configured to enable communication, via a first network located at a premises, between the interface device and a security system located at the premises [figs. 1, 3, col. 2, lines 5-13, 36-39 of Bennett teaches a network interface (e.g., the interface to the router 80 or home security system 52) configured to enable communication, via a first network located (e.g., the local area network) at a premises (e.g., the premises of the fig. 1), between the interface device and a security system located at the premises (e.g., the communication between the home gateway system and the home automation and security system or the home security system)]; and
a module connector in communication with the one or more processors, wherein the module connector is configured as a physical connection interface for the interface device [figs. 1, 3, col. 2, lines 5-13, 31-36 of Bennett teaches a module connector (e.g., the switch 76) in communication with the one or more processors (e.g., the processor 78), wherein the module connector is configured as a physical connection interface (e.g., the switch has a plurality of input lines, connection interfaces to the router, the wireless transceiver, etc.) for the interface device (e.g., the home gateway system)]; and
a module configured to physically couple with the module connector, wherein the module, when coupled to the module connector, configures the interface device to establish a second network, located at the premises, different from the first network, and control, via at least the second network, communication of data between the security system and a computing device located at the premises, in communication with the second network, and different from the interface device [figs. 1, 3, col. 1, line 62 - col. 2, line 39; col. 3, lines 36-40, 46-47, 57-60 of Bennett teaches a module (e.g., the wireless local loop transceiver 62) configured to physically couple with the module connector (e.g., the switch 76), wherein the module, when coupled to the module connector, configures the interface device to establish a second network (e.g., the wireless network of 26 or 74), located at the premises (see fig. 1), different from the first network (e.g., the communication link using the router 80 or the input lines 82 shown in fig. 3 is different from the wireless communication link 26 or 74), and control, via at least the second network, communication of data (e.g., the messages) between the security system (e.g., the home security system or the home automation and security system) and a computing device (e.g., the base station 28) located at the premises (see fig. 1), in communication with the second network, and different from the interface device (e.g., the home gateway system 20)].

Although Bennett teaches the interface device with interfaces for the user inputs (to enter a personal identification, dialing phone numbers, etc., - see col. 3) and the module physically coupled with the module connector – see above rejections, Bennett does not explicitly disclose the interface device comprising a display in communication with a processor and a module comprising computer readable instructions and configured to removably and physically couple with the module connector to enable, based on the computer readable instructions, a communication/network, wherein the module is one of a plurality of modules configured to separately couple with the module connector and each of the plurality of modules enable a different functionality.
However, Luebke teaches an interface device comprising a display in communication with a processor and a module comprising computer readable instructions and configured to removably and physically couple with the module connector to enable, based on the computer readable instructions, a communication/network, wherein the module is one of a plurality of modules configured to separately couple with the module connector and each of the plurality of modules enable a different functionality [figs. 1, 3, 4, 14A, 14B; par. 0059, lines 1-20; par. 0060, lines 1-20; par. 0065, lines 1-29; par. 0073, lines 1-25 of Luebke teaches the interface device (e.g., the device 12) comprising a display (e.g., the display device) in communication with a processor (e.g., the microprocessor 92) and a module (e.g., the fob) comprising computer readable instructions (e.g., the instructions executed by the PIC processor or the second processor) and configured to removably and physically couple with the module connector (e.g., the keyway for the fob mating with the device 12 or sensors) to enable, based on the computer readable instructions (e.g., the based on the instructions executed by the PIC processor or the second processor), a communication or wireless network, wherein the module is one of a plurality of modules (e.g., fob 6, 6A, 6B, etc.) configured to separately couple with the module connector (e.g., the keyway) and each of the plurality of modules enable a different functionality (e.g., sending a message, receiving states of the sensors, communications of proximity information, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify components of the home gateway system of the Bennett with the teaching of Luebke to include a display and a removably and physically attachable communication modules for a plurality of functions in the system because it provides an improvement on home systems using wireless nodes by employing wireless communications, such as a wireless local area network or low rate wireless personal area network and easy and efficient graphical user interface for displaying, monitoring, configuration and control information systems - see paras. 0004, 0015, 0100 of Luebke.

As per claim 2, Bennett in view of Luebke teaches the apparatus of claim 1. 
Bennett further teaches wherein the security system comprises one or more of an alarm system controller, a sensor, or a camera [col. 4, lines 6-8 of Bennett teaches the home security controller in a warning mode].

As per claim 3, Bennett in view of Luebke teaches the apparatus of claim 1. 
Bennett further teaches wherein the computing device comprises one or more of an automation device, a home health device, or an energy management device [col. 3, lines 57-62 of Bennett teaches the computing device comprises an appliance monitoring parameters to determine if a sprinkler was left on or the furnace had quit working].

As per claim 4, Bennett in view of Luebke teaches the apparatus of claim 1. 
Bennett further teaches wherein the second network comprises a subnetwork established by the interface device [col. 1, line 66 - col. 2, lines 5, 18-25 of Bennett teaches wherein the second network comprises a subnetwork (e.g., wireless network 26 or 74) established by the interface device (e.g., the home gateway system 20)].

As per claim 5, Bennett in view of Luebke teaches the apparatus, of claim 1. 
Bennett further teaches wherein the module is configured to control the computing device [figs. 1, 2; col. 2, lines 1-5, 18-32, 26-38; col. 4, lines 8-11 of Bennett teaches wherein the module (e.g., the wireless transceiver 62 or 72) is configured to control (e.g., establishing the wireless local connection 74 or sending message through ISP) the computing device (e.g., the base station)].

As per claim 6, Bennett in view of Luebke teaches the apparatus of claim 1. 
Although Bennett teaches the interface device with interfaces for the user inputs (to enter a personal identification, dialing phone numbers, etc., - see col. 3) and the module physically coupled with the module connector – see the rejections of the claim 1, Bennett does not explicitly disclose wherein the module has a shape that at least partially conforms to a shape of an opening of the housing, wherein the module connector is disposed in the opening.
However, Luebke teaches wherein the module has a shape that conforms to a shape of an opening of the housing, wherein the module connector is disposed in the opening [figs. 1, 4, 8, 13B; par. 0053, lines 1-5; par. 0065, lines 1-29; par. 0073, lines 1-25; par. 0083, lines 1-8 of Luebke teaches wherein the module has a shape that conforms to a shape of an opening of the housing (e.g., docks/mates in the keyway 230 or 232 of the node 12), wherein the module connector is disposed in the opening].
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify components of the home gateway system of the Bennett with the teaching of Luebke to include a removably and physically attachable communication module in the system because it provides an improvement on home systems using wireless nodes by employing wireless communications, such as a wireless local area network or low rate wireless personal area network and easy and efficient graphical user interface for displaying, monitoring, configuration and control information systems - see paras. 0004, 0015, 0100 of Luebke.

As per claim 7, Bennett in view of Luebke teaches the apparatus of claim 1. 
Bennett further teaches wherein the module comprises a communication element configured to communicate with the computing device [figs. 1, 2; col. 2, lines 1-5, 18-32, 26-38; col. 4, lines 8-11 of Bennett teaches wherein the module comprises a communication element (e.g., the transceiver) configured to communicate with the computing device (e.g., establishing the wireless local connection to communicate with the base station).

Claims 8-14 are method claims that correspond to the apparatus claims 1-7, and are analyzed and rejected accordingly. Note: determining the connection of the module and controlling communication based on the module are parts of the steps while configuring the module to enable communication. See the rejections to the claim 1.

Claims 15-20 are apparatus claims that correspond to parts of the apparatus claims 1-6, and are analyzed and rejected accordingly.

As per claim 21, Bennett in view of Luebke teaches the apparatus of claim 1. 
Although Bennett teaches the housing of the interface device with interfaces for the user inputs (to enter a personal identification, dialing phone numbers, etc., - see col. 3) and the module physically coupled with the module connector – see the rejections of the claim 1, Bennett does not explicitly disclose wherein the housing comprises display, the network interface, and wherein the module connector extends from a receptacle of the housing of the interface device.
However, Luebke teaches wherein the housing comprises display, the network interface, and wherein the module connector extends from a receptacle of the housing of the interface device [figs. 1, 4, 6-8, 13B; par. 0053, lines 1-5; par. 0065, lines 1-29; par. 0073, lines 1-25; par. 0083, lines 1-8 of Luebke teaches wherein the housing comprises display, the network interface, and wherein the module connector extends from a receptacle of the housing of the interface device (see the figs. 4 and 6-8)].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify components of the home gateway system of the Bennett with the teaching of Luebke to include a display and a removably and physically attachable communication module interface within the system because it provides an improvement on home systems using wireless nodes by employing wireless communications, such as a wireless local area network or low rate wireless personal area network and easy and efficient graphical user interface for displaying, monitoring, configuration and control information systems - see paras. 0004, 0015, 0100 of Luebke.

As per claim 24, Bennett in view of Luebke teaches the apparatus of claim 1. 
Bennett further teaches wherein the module comprises one or more components that configure the one or more processors to operate according to any function provided by the module [figs. 1-3, col. 2, lines 1-5, 26-39 of Bennett teaches wherein the module (e.g., the wireless transceiver) comprises one or more components that configure the one or more processors (see figs. 2, 3) to operate according to any function provided by the module (e.g., the computer 42, etc.) – see also rejections to the claim 1].

As per claim 25, Bennett in view of Luebke teaches the apparatus of claim 1. 
Although Bennett teaches the module physically coupled with the module connector – see the rejections of the claim 1, Bennett does not explicitly disclose the computer readable instructions configure the processor of the interface device to establish the second network.
However, Luebke teaches the computer readable instructions configure the processor of the interface device to establish the second network [figs. 1-4, 13A-14B; par. 0058, lines 1-15; paras. 0073, 0083 of Luebke teaches the computer readable instructions configure the processor of the interface device (e.g., the processor of the device 12 or base 4) to establish the second network (e.g., the wireless network of the fob 4)]. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify a connected component of the home gateway system of the Bennett with the teaching of Luebke to include the instructions of the component for a network work because it provides an improvement system for the connected communication - see paras. 0004, 0015, 0100 of Luebke.

As per claim 26, Bennett in view of Luebke teaches the apparatus of claim 1. 
Bennett further teaches wherein the module comprises a wireless transceiver [figs. 1, 3 of Bennett further teaches wherein the module (e.g., the wireless transceiver 62) comprises a wireless transceiver].

As per claim 27, Bennett in view of Luebke teaches the apparatus of claim 1. 
Although Bennett teaches the module physically coupled with the module connector – see the rejections of the claim 1, Bennett does not explicitly disclose the computer readable instructions comprises one or more of firmware or software stored by the module.
However, Luebke teaches the computer readable instructions comprises one or more of firmware or software stored by the module [figs. 3, 13A-14B; par. 0058, lines 1-15; paras. 0073, 0083 of Luebke teaches the computer readable instructions comprises one or more of firmware or software stored by the module (e.g., the fob 6)].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify a connected component/module of the home gateway system of the Bennett with the teaching of Luebke to include the instructions/software of the component for a network work because it provides an improvement system for the connected communication - see paras. 0004, 0015, 0100 of Luebke. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAUNG T LWIN/Primary Examiner, Art Unit 2495